Citation Nr: 1111439	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-14 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, status post removal of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  

The Board remanded the Veteran's claim for additional development in September 2009.


FINDING OF FACT

The Veteran's bladder cancer, status post removal of the prostate, is not related to his military service.  


CONCLUSION OF LAW

The Veteran's residuals of bladder cancer, status post removal of the prostate, are not the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2004, May 2006, and December 2009; a rating decision in March 2005; a statement of the case in May 2006; and a supplemental statement of the case in May 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, service connection for malignant tumors may be presumed if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he was exposed to smoke, fumes, and other toxic agents while serving in the Persian Gulf during his military service and that exposure was the cause of his bladder cancer.

The Veteran's service medical records show that he was seen for a report of recurrent urinary tract infections in November 1975.  He was assessed with recurrent prostatitis/urethritis.  The Veteran reported that he had frequent or painful urination on a report of medical history form prepared in conjunction with a medical examination in September 1977.  Examination of the genitourinary system was normal at that time.  An entry dated in April 1991 notes that the Veteran served in Northern Saudi Arabia and Kuwait from February 1991 to March 1991 and was exposed to smoke and fumes from burning oil wells in Kuwait.  The Veteran denied frequent or painful urination on a report of medical history form prepared in conjunction with his September 1993 separation examination and clinical evaluation of the genitourinary system was normal at that time. 

Private medical records from Sacred Heart Hospital indicate that the Veteran was diagnosed with transitional cell carcinoma of the bladder, probable grade III, and underwent a cystoscopy with pelvic node dissection in August 2001.  

At a May 2009 VA genitourinary examination, the examiner reviewed the claims file and discussed the Veteran's relevant medical history.  The Veteran reported a two to three year history of smoking in college.  Following a physical examination the examiner diagnosed the Veteran with residuals of bladder cancer, status post cystectomy, prostatectomy, and partial urethrectomy.  The examiner opined that it was less likely than not that the Veteran developed transitional cell carcinoma of the bladder in August 2001 as a result of exposure to smoke and fumes from burning oil wells in Kuwait.  

At a January 2010 VA examination, the examiner reviewed the claims file, discussed the Veteran's relevant medical history and performed a physical examination.  The examiner diagnosed the Veteran with residuals of transitional cell carcinoma of the bladder Stage IV, status post radical cystectomy, urethrectomy, and prostatectomy and opined that it was less likely than not caused by or related to service.  The examiner cited to medical literature and provided a rationale for the opinion.  The examiner noted that the Veteran had multifactorial etiologies for bladder cancer which included cigarette smoking, which is responsible for two-thirds of cases of bladder cancer, and being a white male.  The examiner noted that occupational exposure to various types of chemicals is estimated to be responsible for ten to twenty percent of cases and air pollution has been postulated to increase the risk of bladder cancer but studies have shown conflicting results.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of bladder cancer, status post removal of the prostate.  

The Veteran's service medical records show treatment for recurrent urinary tract infections and a diagnosis of prostatitis and urethritis in November 1977.  Genitourinary examinations during service, including the September 1993 separation examination, show normal clinical evaluations.  The Veteran was diagnosed with bladder cancer in August 2001, almost eight years after he separated from service.

Following a review of the claims file, both the May 2009 and January 2010 VA examiners opined that the Veteran's residuals of bladder cancer, status post removal of the prostate, were less likely than not related to his military service, including exposure to fumes from burning oil wells in Kuwait.  The January 2010 examiner provided a complete rationale for the opinion and specifically noted that there were multiple etiologies for the Veteran's bladder cancer and included reference to medical literature as a basis for the opinion.  As the competent medical evidence does not establish that the Veteran's residuals of bladder cancer, status post removal of the prostate, are related to service, including any exposure to the fumes from burning oil wells in Kuwait, the Board finds that service connection must be denied.
 
The Board recognizes the Veteran's contentions as to the diagnosis and relationship between his service and his bladder cancer.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a diagnosis, or an opinion relating to medical causation and etiology that requires a clinical examination by a medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence that the he has residuals of bladder cancer that are related to his military service.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for residuals of bladder cancer, status post removal of the prostate is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


